Citation Nr: 1417366	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  14-01 558	)	DATE
	)
	)


THE ISSUE

Whether a February 23, 1978, decision in which the Board of Veterans' Appeals (Board) denied service connection for a nervous condition, classified as paranoid-type schizophrenic reaction, should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1970.

This matter is before the Board as a result of the Veteran's November 2013 motion asserting CUE in the Board's February 23, 1978 decision that denied service connection for a nervous condition. 


FINDINGS OF FACT

1.  In a February 23, 1978, decision, the Board denied service connection for a nervous condition, classified as paranoid-type schizophrenic reaction.

2.  The correct facts, as they were known at the time of the February 23, 1978, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSION OF LAW

The February 23, 1978, Board decision denying service connection for a nervous condition, classified as paranoid-type schizophrenic reaction was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

As a preliminary matter, the Board finds that the Veteran's April 1978 correspondence was not a motion for reconsideration.  The document in question was not captioned as a motion for reconsideration, nor is there a request anywhere in the document for the Board to reconsider its decision.  In fact, the February 1978 Board decision is not even mentioned.  By contrast, the Veteran had, in previous correspondences with VA, specifically requested reconsideration of other VA actions or determinations, but he does not do so in this document.  38 C.F.R. § 19.149 (1977).  Further, the document was not sent to the Board, but instead to the St. Petersburg, Florida, RO.  

In its February 1978 decision, the Board denied the Veteran's claim of entitlement to service connection for a nervous condition, classified as paranoid-type schizophrenic reaction, on the basis that the condition clearly and unmistakably preexisted service and was not aggravated therein.

The Veteran claims that the Board committed CUE in its decision because it did not correctly apply the provisions in 38 U.S.C. §§ 311, 337, 353 and 38 C.F.R. § 3.306(a) (1977).  Specifically, the Veteran alleges that the board misapplied the statutes and regulations governing the presumptions of soundness and aggravation.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a previous Board decision due to CUE. 38 C.F.R. § 20.1411(a).

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  

1.  Presumption of Soundness

At the time of the February 1978 Board decision, the law provided that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C. § 311 (1977).  

The Veteran argues that the Board erred in concluding that the record provided clear and unmistakable evidence to rebut the two prongs of the statutory presumption of soundness under 38 U.S.C.A. § 1111 (formerly 38 U.S.C. § 311).  He also maintains that the Board misapplied the law.  Finally, he challenges the Board's evaluation of the evidence.  

In addressing the statutory presumption of soundness in its February 1978 decision, the Board acknowledged that the Veteran's schizophrenia was diagnosed in service and was not noted on his entrance exam.  However, the Board found that the Veteran's clinical history during service showed plainly that the onset of his psychiatric symptoms preceded his induction.  In support of its conclusion the Board cited treating physician and medical board findings and statements from the Veteran, including reports of hallucinations for roughly a year and a half prior to service.  Furthermore, in addressing both the presumptions of soundness and aggravation, the Board apparently relied on the medical judgment provided by the medical member of the panel deciding the appeal, which the Court has observed was a common practice prior to Colvin v. Derwinski, 1 Vet. App. 171 (1991).   See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).

The Veteran further argues that the Board did not make the second required finding under 38 U.S.C.A. § 311, that there was clear and unmistakable evidence that the Veteran's condition was not aggravated by service.  

The determination as to whether a prior Board decision was clearly and unmistakably erroneous must be based on the record and the law that existed when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) (2013).  At the time of the Board decision, 38 U.S.C.A. § 311 was implemented by 38 C.F.R. § 3.304(b) (1977), which provided that: The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Thus, in conducting its presumption of soundness analysis under 3.304(b), the Board was not required to find clear and unmistakable evidence that the disability was not aggravated. 

The Board notes that in a precedent opinion that was issued many years after the Board decision in question, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, judicial decisions that formulate new interpretations of the law subsequent to a VA decision cannot be the basis of a valid clear and unmistakable error claim.  Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Moreover, VA General Counsel has held that the Board's application of a subsequently-invalidated regulation, i.e., 38 C.F.R. 3.304(b) (1977), in a decision does not constitute "obvious error" or provide a basis for reconsideration of the decision.  VAOPGCPREC 25-95, 61 Fed. Reg. 10065 (1996).  

In any event, in Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005), the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) does not have retroactive application in a CUE case.  

Thus, the failure of the Board to find that the Veteran's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis cannot be considered to be CUE. 

Although the Board recognizes a higher standard for rebutting the presumption of soundness in a service connection claim, here there was a litany of evidence, including statements made by the Veteran and several medical opinions from treating physicians and examiners indicating that his condition existed prior to service.  The Board finds that there was sufficient evidence in the record at the time of the 1978 decision to rebut the presumption of soundness and therefore that the Board did not commit CUE by doing so.  Finally, disagreements as to how the facts were weighed or evaluated in a decision cannot constitute CUE.  38 C.F.R. § 20.1403(d)(3). 

2.  Presumption of Aggravation

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  See 38 U.S.C. § 353 (1977) (now 38 U.S.C.A. § 1153); 38 C.F.R. § 3.306(a)(1977).

While the Veteran explicitly alleges CUE in the February 1978 Board decision due to the incorrect application of 38 C.F.R. § 3.306, the allegation is again based on a disagreement as to how the Board construed the facts of the case.  As noted above, a valid motion for CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Contrary to the Veteran's contention, the Board not only cited 38 C.F.R. 3.306, but clearly applied its provisions, finding that there was no increase in disability of the pre-service condition during service and no persuasive evidence that there was an advance in the basic underlying psychopathology during the Veteran's active duty.  Further, the Board found that the evidence of record reflected only continuance during service of the preservice psychiatric problems, including hallucinations.  In reaching this conclusion, the Board cited the findings and conclusions set forth in the STRs, including findings of the medical review board and the Veteran's treating physicians.  The Board also noted the Veteran's statements made to service examiners during the course of treatment.  

The Board again notes that a medical member of the Board participated in the February 1978 determination and affirmed his agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim (i.e., that the condition was not aggravated beyond the natural progression of the condition).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).

Whether there was an increase in disability during service is a finding of fact for the Board.  The evaluation and weighing of that evidence is within the discretion of the Board, which found that the preponderance of the evidence weighed against a finding of an increase in the severity of the Veteran's condition.  Therefore no clear and unmistakable evidence was required to show that the condition was not aggravated by service.  See 38 U.S.C. § 353 (1977) (now 38 U.S.C.A. § 1153); 38 C.F.R. § 3.306(a)(1977).


ORDER

The motion for revision or reversal of the Board's February 23, 1978 decision on the basis of CUE is denied. 




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



